SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 6-K REPORT OF FOREIGN ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 OF THE SECURITIES EXCHANGE ACT OF 1934 ForSeptember9, 2014 (Commission File No. 1-31317) Companhia de Saneamento Básico do Estado de São Paulo - SABESP (Exact name of registrant as specified in its charter) Basic Sanitation Company of the State of Sao Paulo - SABESP (Translation of Registrant's name into English) Rua Costa Carvalho, 300 São Paulo, S.P., 05429-900 Federative Republic of Brazil (Address of Registrant's principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1). Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7). Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No X If "Yes" is marked, indicated below the file number assigned to the registrant in connection with Rule 12g3-2(b): (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR - Quarterly Information Form – June 30, 2014 – CIA SANEAMENTO BÁSICO ESTADO SÃO PAULO Version: 1 Table of Contents Company Information Capital Breakdown 1 Cash Proceeds 2 Parent Company’s Financial Statements Statement of Financial Position – Assets 3 Statement of Financial Position – Liabilities 4 Statement of Income 6 Statement of Comprehensive Income 8 Statement of Cash Flows 9 Statement of Changes in Equity 1/1/2014 to 6/30/2014 11 1/1/2013 to 6/30/2013 12 Statement of Value Added 13 Comments on the Company’s Performance 14 Notes to the Financial Statements 22 Comments on the Company’s Projections 74 Other Information Deemed as Relevant by the Company 75 Reports and Statements Unqualified Report on Special Review 77 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR - Quarterly Information Form – June 30, 2014 – CIA SANEAMENTO BÁSICO ESTADO SÃO PAULO Version: 1 Company Information / Capital Breakdown Number of Shares (Units) Current Quarter 6/30/2014 Paid-in Capital Common 683,509,869 Preferred 0 Total 683,509,869 Treasury Shares Common 0 Preferred 0 Total 0 Page 1 of 78 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR - Quarterly Information Form – June 30, 2014 – CIA SANEAMENTO BÁSICO ESTADO SÃO PAULO Version: 1 Company Information / Cash Proceeds Event Approval Proceeds Date of Payment Type of Share Class of Share Earnings per Share (Reais / Share) Board of Directors’ Meeting 3/27/2014 Interest on Shareholders’ Equity 6/27/2014 Common 0.78633 Page 2 of 78 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR - Quarterly Information Form – June 30, 2014 – CIA SANEAMENTO BÁSICO ESTADO SÃO PAULO Version: 1 Parent Company’s Financial Statements/Statement of Financial Position - Assets (R$ thousand) Code Description Current Quarter 6/30/2014 Previous Year 12/31/2013 1 Total Assets 28,983,259 28,274,294 1.01 Current Assets 3,314,589 3,254,087 1.01.01 Cash and Cash Equivalents 1,823,711 1,782,001 1.01.03 Accounts Receivable 1,218,897 1,254,908 1.01.03.01 Trade Accounts Receivable 1,095,827 1,120,053 1.01.03.02 Other Accounts Receivable 123,070 134,855 1.01.03.02.01 Balances with Related Parties 123,070 134,855 1.01.04 Inventories 58,394 58,401 1.01.06 Recoverable Taxes 88,927 87,405 1.01.06.01 Current Recoverable Taxes 88,927 87,405 1.01.08 Other Current Assets 124,660 71,372 1.01.08.03 Other 124,660 71,372 1.01.08.03.01 Restricted Cash 20,463 10,333 1.01.08.03.20 Other Accounts Receivable 104,197 61,039 1.02 Noncurrent Assets 25,668,940 25,020,207 1.02.01 Long-Term Assets 683,423 896,781 1.02.01.03 Accounts Receivable 185,509 395,512 1.02.01.03.01 Trade Accounts Receivable 185,509 395,512 1.02.01.06 Deferred Taxes 143,440 114,030 1.02.01.06.01 Deferred Income Tax and Social Contribution 143,440 114,030 1.02.01.08 Receivables from Related Parties 110,881 130,457 1.02.01.08.03 Receivables from Controlling Shareholders 110,881 130,457 1.02.01.09 Other Noncurrent Assets 243,593 256,782 1.02.01.09.04 Escrow Deposits 45,673 54,827 1.02.01.09.05 ANA – National Water Agency 120,204 107,003 1.02.01.09.20 Other Accounts Receivable 77,716 94,952 1.02.02 Investments 77,397 77,699 1.02.02.01 Shareholdings 23,358 23,660 1.02.02.01.04 Other Shareholdings 23,358 23,660 1.02.02.02 Investment Properties 54,039 54,039 1.02.03 Property, Plant and Equipment 277,175 199,496 1.02.04 Intangible Assets 24,630,945 23,846,231 1.02.04.01 Intangible Assets 24,630,945 23,846,231 1.02.04.01.01 Concession Contracts 8,226,241 8,265,936 1.02.04.01.02 Program Contracts 5,904,356 5,281,887 1.02.04.01.03 Service Contracts 10,270,155 10,124,603 1.02.04.01.04 Software License 230,193 173,805 Page 3 of 78 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR - Quarterly Information Form – June 30, 2014 – CIA SANEAMENTO BÁSICO ESTADO SÃO PAULO Version: 1 Parent Company’s Financial Statements/Statement of Financial Position – Liabilities (R$ thousand) Code Description Current Quarter 6/30/2014 Previous Year 12/31/2013 2 Total Liabilities 28,983,529 28,274,294 2.01 Current Liabilities 2,452,310 2,972,381 2.01.01 Labor and Pension Plan Liabilities 350,270 314,926 2.01.01.01 Pension Plan Liabilities 23,256 36,151 2.01.01.02 Labor Liabilities 327,014 278,775 2.01.02 Trade Accounts Payable 249,768 275,051 2.01.02.01 Domestic Suppliers 249,768 275,051 2.01.03 Tax Liabilities 53,288 115,382 2.01.03.01 Federal Tax Liabilities 45,806 108,604 2.01.03.01.02 PIS-PASEP and COFINS (taxes on revenue) Payable 0 21,797 2.01.03.01.03 INSS (social security contribution) Payable 31,671 30,822 2.01.03.01.20 Other Federal Taxes 14,135 55,985 2.01.03.02 State Tax Liabilities 812 0 2.01.03.03 Municipal Taxes Liabilities 6,670 6,778 2.01.04 Loans and Financing 637,898 640,940 2.01.04.01 Loans and Financing 415,098 560,963 2.01.04.01.01 In Domestic Currency 209,268 344,983 2.01.04.01.02 In Foreign Currency 205,830 215,980 2.01.04.02 Debentures 214,750 79,977 2.01.04.03 Financing through finance lease 8,050 0 2.01.05 Other Liabilities 611,801 994,708 2.01.05.01 Payables to Related Parties 1,395 1,791 2.01.05.01.03 Payables to Controlling Shareholders 1,395 1,791 2.01.05.02 Other 610,406 992,917 2.01.05.02.01 Dividends and Interest on Equity Payable 32,458 456,975 2.01.05.02.04 Services Payable 334,123 323,208 2.01.05.02.05 Refundable Amounts 24,203 30,543 2.01.05.02.06 Program Contract Commitments 128,505 77,360 2.01.05.02.07 Private Public Partnership – PPP 21,043 20,241 2.01.05.02.09 Indemnities 6,766 6,895 2.01.05.02.20 Other Payables 63,308 77,695 2.01.06 Provisions 549,285 631,374 2.01.06.01 Tax, Social Security, Labor and Civil Provisions 78,637 107,554 2.01.06.01.01 Tax Provisions 6,422 6,824 2.01.06.01.02 Social Security and Labor Provisions 42,767 62,535 2.01.06.01.04 Civil Provisions 29,448 38,195 2.01.06.02 Other Provisions 470,648 523,820 2.01.06.02.03 Provisions for Environmental 45,366 42,761 2.01.06.02.04 Provisions for Customers 362,905 355,403 2.01.06.02.05 Provisions for Suppliers 62,377 125,656 2.02 Non-Current Liabilities 12,863,272 12,371,112 2.02.01 Loans and Financing 9,180,826 8,809,134 2.02.01.01 Loans and Financing 4,876,235 4,950,864 Page 4 of 78 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR - Quarterly Information Form – June 30, 2014 – CIA SANEAMENTO BÁSICO ESTADO SÃO PAULO Version: 1 Parent Company’s Financial Statements/Statement of Financial Position – Liabilities (R$ thousand) Code Description Current Quarter 6/30/2014 Previous Year 12/31/2013 2.02.01.01.01 In Domestic Currency 1,488,408 1,468,291 2.02.01.01.02 In Foreign Currency 3,387,827 3,482,573 2.02.01.02 Debentures 3,878,397 3,475,778 2.02.01.03 Financing through finance lease 426,194 382,492 2.02.02 Other Payables 3,079,480 3,012,970 2.02.02.02 Other 3,079,480 3,012,970 2.02.02.02.04 Pension Plan Liabilities 2,392,839 2,327,016 2.02.02.02.05 Program Contract Commitments 82,674 88,678 2.02.02.02.06 Private Public Partnership – PPP 319,263 322,267 2.02.02.02.07 Indemnities 6,520 6,439 2.02.02.02.08 Labor Liabilities 18,758 15,704 2.02.02.02.09 Deferred COFINS and PASEP 131,412 129,849 2.02.02.02.20 Other Payables 128,014 123,017 2.02.04 Provisions 602,966 549,008 2.02.04.01 Tax, Pension Plan, Labor and Civil Provisions 241,199 222,030 2.02.04.01.01 Tax Provisions 46,851 50,869 2.02.04.01.02 Pension Plan and Labor Provisions 123,533 91,911 2.02.04.01.04 Civil Provisions 70,815 79,250 2.02.04.02 Other Provisions 361,767 326,978 2.02.04.02.03 Provisions for Environmental 170,859 139,928 2.02.04.02.04 Provisions for Customers 180,397 156,212 2.02.04.02.05 Provisions for Suppliers 10,511 30,838 2.03 Equity 13,667,947 12,930,801 2.03.01 Paid-Up Capital 10,000,000 6,203,688 2.03.02 Capital Reserves 0 124,255 2.03.02.07 Projects Support 0 108,475 2.03.02.08 Incentive Reserves 0 15,780 2.03.04 Profit Reserve 3,021,470 6,736,389 2.03.04.01 Legal Reserve 712,992 712,992 2.03.04.08 Additional Dividend Proposed 0 42,862 2.03.04.10 Reserve for Investments 2,308,478 5,980,535 2.03.05 Retained Earnings/Accumulated Losses 780,008 0 2.03.06 Other Comprehensive Income -133,531 -133,531 Page 5 of 78 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR - Quarterly Information Form – June 30, 2014 – CIA SANEAMENTO BÁSICO ESTADO SÃO PAULO Version: 1 Parent Company’s Financial Statements/Statement of Income (R$ thousand) Code Description Current Quarter 4/1/2014 to 6/30/2014 YTD Current Year 1/1/2014 to 6/30/2014 Same Quarter Previous Year 4/1/2013 to 6/30/2013 YTD Previous Year 1/1/2013 to 6/30/2013 3.01 Revenue from Sales and/or Services 2,754,153 5,546,083 2,796,278 5,441,322 3.02 Cost of Sales and/or Services -1,830,133 -3,508,850 -1,731,945 -3,268,811 3.02.01 Cost of Sales and/or Services -1,165,916 -2,324,161 -1,088,716 -2,139,620 3.02.02 Construction Cost -664,217 -1,184,689 -643,229 -1,129,191 3.03 Gross Profit 924,020 2,037,233 1,064,333 2,172,511 3.04 Operating Income/Expenses -479,678 -880,386 -348,169 -721,204 3.04.01 Selling Expenses -215,232 -371,829 -164,722 -306,005 3.04.02 General and Administrative Expenses -269,704 -470,378 -184,843 -425,280 3.04.04 Other Operating Income 21,638 38,145 13,581 24,218 3.04.04.01 Other Operating Income 25,091 42,905 15,289 27,018 3.04.04.02 COFINS and PASEP -3,453 -4,760 -1,708 -2,800 3.04.05 Other Operating Expenses -16,429 -76,005 -12,074 -13,876 3.04.05.01 Loss on Write-off of Property, Plant and Equipment Items -6,445 -52,092 -3,768 -5,433 3.04.05.03 Tax Incentives -7,702 -8,567 -8,151 -8,286 3.04.05.06 Provision for losses - Diadema and Saned -1,967 -14,967 0 0 3.04.05.20 Other -315 -379 -155 -157 3.04.06 Equity in the Earnings (Losses) of Subsidiaries 49 -319 -111 -261 3.05 Income Before Financial Result and Taxes 444,342 1,156,847 716,164 1,451,307 3.06 Financial Result -21,577 5,942 -207,256 -179,948 3.06.01 Finance Income 84,607 181,115 101,290 194,657 3.06.01.01 Finance Income 84,875 181,727 101,040 194,442 3.06.01.02 Foreign Exchange Gains -268 -612 250 215 3.06.02 Finance Expenses -106,184 -175,173 -308,546 -374,605 3.06.02.01 Finance Expenses -190,409 -376,407 -106,863 -302,524 3.06.02.02 Foreign Exchange Losses 84,225 201,234 -201,683 -72,081 3.07 Earnings Before Income Tax 422,765 1,162,789 508,908 1,271,359 3.08 Income Tax and Social Contribution -120,343 -382,781 -147,239 -413,488 3.08.01 Current -135,474 -412,191 -116,317 -403,858 Page 6 of 78 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR - Quarterly Information Form – June 30, 2014 – CIA SANEAMENTO BÁSICO ESTADO SÃO PAULO Version: 1 Parent Company’s Financial Statements/Statement of Income (R$ thousand) Code Description Current Quarter 4/1/2014 to 6/30/2014 YTD Current Year 1/1/2014 to 6/30/2014 Same Quarter Previous Year 4/1/2013 to 6/30/2013 YTD Previous Year 1/1/2013 to 6/30/2013 3.08.02 Deferred 15,131 29,410 -30,922 -9,630 3.09 Net Result from Continued Operations 302,422 780,008 361,669 857,871 3.11 Profit/Loss for the Period 302,422 780,008 361,669 857,871 3.99 Earnings per Share - (Reais / Share) 3.99.01 Basic Earnings per Share 3.99.01.01 Common Share 0.44246 1.14118 0.52914 1.25510 3.99.02 Diluted Earnings per Share 3.99.02.01 Common Share 0.44246 1.14118 0.52914 1.25510 Page 7 of 78 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR - Quarterly Information Form – June 30, 2014 – CIA SANEAMENTO BÁSICO ESTADO SÃO PAULO Version: 1 Parent Company’s Financial Statements / Statement of Comprehensive Income (R$ thousand) Code Description Current Quarter 4/1/2014 to 6/30/2014 YTD Current Year 1/1/2014 to 6/30/2014 Same Quarter Previous Year 4/1/2013 to 6/30/2013 YTD Previous Year 1/1/2013 to 6/30/2013 4.01 Net Income for the Period 302,422 780,008 361,669 857,871 4.03 Comprehensive Income for the Period 302,422 780,008 361,669 857,871 Page 8 of 78 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR - Quarterly Information Form – June 30, 2014 – CIA SANEAMENTO BÁSICO ESTADO SÃO PAULO Version: 1 Parent Company’s Financial Statements/Statement of Cash Flows – Indirect Method (R$ thousand) Code Description YTD Current Year 1/1/2014 to 6/30/2014 YTD Previous Year 1/1/2013 to 6/30/2013 6.01 Net Cash from Operating Activities 1,277,913 1,404,860 6.01.01 Cash from Operations 1,991,784 2,169,418 6.01.01.01 Profit Before Income Tax and Social Contribution 1,162,789 1,271,359 6.01.01.02 Provision and Inflation Adjustments on Provisions 95,467 157,834 6.01.01.04 Financial Charges from Customers -99,846 -118,983 6.01.01.05 Residual Value of Written-off Property, Plant and Equipment 1,801 5,433 6.01.01.06 Depreciation and Amortization 482,852 391,924 6.01.01.07 Interest on Loans and Financing Payable 216,351 192,352 6.01.01.08 Monetary and Foreign Exchange Variation on Loans and Financing -139,278 112,612 6.01.01.09 Interest and Monetary Variation on Liabilities 10,850 12,974 6.01.01.10 Interest and Monetary Variation in Assets -5,626 -8,736 6.01.01.11 Allowance for Doubtful Accounts 76,328 56,239 6.01.01.12 Provision for Consent Decree (TAC) 23,986 10,228 6.01.01.13 Equity in the Earnings of Subsidiaries 319 261 6.01.01.14 Provision for Sabesprev Mais 3,515 4,849 6.01.01.15 Other Provisions/Reversals 50,292 -21,512 6.01.01.16 Transfer of Funds to São Paulo Municipal Government -18,051 -5,007 6.01.01.17 Gross Margin over Intangible Assets Resulting from Concession Contracts -25,287 -23,262 6.01.01.18 Pension Plan Liabilities 144,647 130,853 6.01.01.20 Other Adjustments 10,675 0 6.01.02 Changes in Assets and Liabilities -18,549 -191,964 6.01.02.01 Trade Accounts Receivable 262,977 68,869 6.01.02.02 Balances and Transactions with Related Parties 30,566 19,758 6.01.02.03 Inventories -256 455 6.01.02.04 Recoverable Taxes 0 -21,226 6.01.02.05 Other Accounts Receivable -39,123 -17,310 6.01.02.06 Escrow Deposits 10,345 1,203 6.01.02.08 Contractors and Suppliers -18,357 -22,834 6.01.02.09 Payroll, Provisions and Social Contribution 7,843 45,087 6.01.02.10 Pension Plan Liabilities -78,824 -70,413 6.01.02.11 Taxes and Contributions Payable -87,530 -66,150 6.01.02.12 Services Received 28,966 15,619 6.01.02.13 Other Liabilities -13,121 -12,732 6.01.02.14 Provisions -123,598 -136,371 6.01.02.15 Deferred COFINS/PASEP 1,563 4,081 6.01.03 Other -695,322 -572,594 Page 9 of 78 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR - Quarterly Information Form – June 30, 2014 – CIA SANEAMENTO BÁSICO ESTADO SÃO PAULO Version: 1 Parent Company’s Financial Statements/Statement of Cash Flows – Indirect Method (R$ thousand) Code Description YTD Current Year 1/1/2014 to 6/30/2014 YTD Previous Year 1/1/2013 to 6/30/2013 6.01.03.01 Interest Paid -307,106 -294,990 6.01.03.02 Income Tax and Social Contribution Paid -388,216 -277,604 6.02 Net Cash from Investing Activities -1,192,404 -955,580 6.02.01 Acquisition of Intangible Assets -1,130,122 -999,765 6.02.02 Acquisition of Property, Plant and Equipment -52,135 -7,947 6.02.03 Increase in Investments -17 -357 6.02.04 Restricted Cash -10,130 52,489 6.03 Net Cash from Financing Activities -43,799 -696,167 6.03.01 Funding – Loans 795,911 1,262,709 6.03.02 Amortization of Loans -326,390 -1,409,371 6.03.03 Payment of Interests on Equity -467,439 -498,648 6.03.04 Public-Private Partnership (PPP) -9,921 -20,963 6.03.05 Program Contract Commitments -35,960 -29,894 6.05 Increase (Decrease) in Cash and Cash Equivalents 41,710 -246,887 6.05.01 Opening Cash and Cash Equivalents 1,782,001 1,915,974 6.05.02 Closing Cash and Cash Equivalents 1,823,711 1,669,087 Page 10 of 78 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR - Quarterly Information Form – June 30, 2014 – CIA SANEAMENTO BÁSICO ESTADO SÃO PAULO Version: 1 Parent Company’s Financial Statements/Statement of Changes in Equity – 1/1/2014 to 6/30/2014 (R$ thousand) Code Description Paid-up Capital Capital Reserves, Options Granted and Treasury Shares Profit Reserves Retained Earnings/ Accumulated Losses Other Comprehensive Income Total Equity 5.01 Opening Balances 6,203,688 124,255 6,736,389 0 -133,531 12,930,801 5.03 Restated Opening Balances 6,203,688 124,255 6,736,389 0 -133,531 12,930,801 5.04 Capital Transactions with Shareholders 0 0 -42,862 0 0 -42,862 5.04.08 Additional Dividends Approved 0 0 -42,862 0 0 -42,862 5.05 Total Comprehensive Income 0 0 0 780,008 0 780,008 5.05.01 Net Income for the Period 0 0 0 780,008 0 780,008 5.06 Internal Changes in the Shareholders’ Equity 3,796,312 -124,255 -3,672,057 0 0 0 5.06.04 Capitalization of Reserves 3,796,312 -124,255 -3,672,057 0 0 0 5.07 Closing Balances 10,000,000 0 3,021,470 780,008 -133,531 13,667,947 Page 11 of 78 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR - Quarterly Information Form – June 30, 2014 – CIA SANEAMENTO BÁSICO ESTADO SÃO PAULO Version: 1 Parent Company’s Financial Statements/Statement of Changes in Equity– 1/1/2013 to 6/30/2013 (R$ thousand) Code Description Paid-up Capital Capital Reserves, Options Granted and Treasury Shares Profit Reserves Retained Earnings/ Accumulated Losses Other Comprehensive Income Total Equity 5.01 Opening Balances 6,203,688 124,255 5,387,634 0 -458,815 11,256,762 5.03 Restated Opening Balances 6,203,688 124,255 5,387,634 0 -458,815 11,256,762 5.04 Capital Transactions with Shareholders 0 0 -80,201 0 0 -80,201 5.04.08 Additional Dividends Approved 0 0 -80,201 0 0 -80,201 5.05 Total Comprehensive Income 0 0 0 857,871 0 857,871 5.05.01 Net Income for the Period 0 0 0 857,871 0 857,871 5.07 Closing Balances 6,203,688 124,255 5,307,433 857,871 -458,815 12,034,432 Page 12 of 78 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR - Quarterly Information Form – June 30, 2014 – CIA SANEAMENTO BÁSICO ESTADO SÃO PAULO Version: 1 Parent Company’s Financial Statements/Statement of Value Added (R$ thousand) Code Description YTD Current Year 1/1/2014 to 6/30/2014 YTD Previous Year 1/1/2013 to 6/30/2013 7.01 Revenue 5,845,001 5,749,507 7.01.01 Operating Revenue 4,668,448 4,626,275 7.01.02 Other Revenue 42,905 27,018 7.01.03 Revenue from the Construction 1,209,976 1,152,453 7.01.04 Allowance for/Reversal of Doubtful Accounts -76,328 -56,239 7.02 Inputs Acquired from Third Parties -2,566,871 -2,278,969 7.02.01 Costs of Sales and Services -2,079,367 -1,910,433 7.02.02 Materials, Energy, Outsourced Services and Other -411,499 -354,660 7.02.04 Other -76,005 -13,876 7.03 Gross Value Added 3,278,130 3,470,538 7.04 Retentions -482,852 -391,924 7.04.01 Depreciation, Amortization and Depletion -482,852 -391,924 7.05 Net Value Added Produced 2,795,278 3,078,614 7.06 Value Added Received through Transfer 180,796 194,396 7.06.01 Equity in the Earnings (Losses) of Subsidiaries -319 -261 7.06.02 Finance Income 181,115 194,657 7.07 Total Value Added to Distribute 2,976,074 3,273,010 7.08 Value Added Distribution 2,976,074 3,273,010 7.08.01 Personnel 959,765 862,952 7.08.01.01 Direct Compensation 631,107 580,793 7.08.01.02 Benefits 254,575 232,134 7.08.01.03 Government Severance Indemnity Fund for Employees (FGTS) 74,083 50,025 7.08.02 Taxes and Contributions 948,275 976,961 7.08.02.01 Federal 897,965 919,473 7.08.02.02 State 35,867 28,044 7.08.02.03 Municipal 14,443 29,444 7.08.03 Value Distributed to Providers of Capital 288,026 575,226 7.08.03.01 Interest 249,891 542,396 7.08.03.02 Rental 38,135 32,830 7.08.04 Value Distributed to Shareholders 780,008 857,871 7.08.04.03 Retained Earnings/Accumulated Loss for the Period 780,008 857,871 Page 13 of 78 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR - Quarterly Information Form – June 30, 2014 – CIA SANEAMENTO BÁSICO ESTADO SÃO PAULO Version: 1 1. Financial highlights R$ million 2Q14 2Q13 Chg. (R$) % 1H14 1H13 Chg. (R$) % (+) Gross operating revenue 2,224.0 2,307.4 (83.4) (3.6) 4,668.4 4,626.3 42.1 0.9 (+) Construction revenue 678.7 656.9 21.8 3.3 1,210.0 1,152.4 57.6 5.0 (-) COFINS and PASEP taxes 148.6 168.0 (19.4) (11.5) 332.3 337.4 (5.1) (1.5) () Net operating revenue 2,754.1 2,796.3 (42.2) (1.5) 5,546.1 5,441.3 104.8 1.9 (-) Costs and expenses 1,650.8 1,438.3 212.5 14.8 3,166.4 2,870.9 295.5 10.3 (-) Cunstruction costs 664.2 643.2 21.0 3.3 1,184.7 1,129.2 55.5 4.9 (+) Equity result - (0.1) 0.1 (100.0) (0.3) (0.2) (0.1) 50.0 (+) Other operating revenue/expenses, net 5.2 1.5 3.7 246.7 (37.8) 10.3 (48.1) (467.0) () Earnings before financial result, income tax and social contribution 444.3 716.2 (271.9) (38.0) 1,156.9 1,451.3 (294.4) (20.3) (+) Net financial (21.6) (207.3) 185.7 (89.6) 5.9 (179.9) 185.8 (103.3) () Earnings before income tax and social contribution 422.7 508.9 (86.2) (16.9) 1,162.8 1,271.4 (108.6) (8.5) (+) Income tax and social contribution (120.3) (147.2) 26.9 (18.3) (382.8) (413.5) 30.7 (7.4) Net Income 302.4 361.7 (59.3) (16.4) 780.0 857.9 (77.9) (9.1) Earnings per share* (R$) 0.44 0.53 1.14 1.26 * Total shares 683,509,869 Adjusted EBITDA Reconciliation (Non-accounting measures) R$ million 2Q14 2Q13 Chg. (R$) % 1H14 1H13 Chg. (R$) % Net income 302.4 361.7 (59.3) (16.4) 780.0 857.9 (77.9) (9.1) (+) Income tax and social contribution 120.3 147.2 (26.9) (18.3) 382.8 413.5 (30.7) (7.4) (+) Net financial 21.6 207.3 (185.7) (89.6) (5.9) 179.9 (185.8) (103.3) (+) Other operating revenues/expenses, net (5.2) (1.5) (3.7) 246.7 37.8 (10.3) 48.1 (467.0) () Earnings before financial result (EBIT)* 439.1 714.7 (275.6) (38.6) 1,194.7 1,441.0 (246.3) (17.1) (+) Depreciation and amortization 222.6 196.7 25.9 13.2 482.9 391.9 91.0 23.2 () Adjusted EBITDA ** 661.7 911.4 (249.7) (27.4) 1,677.6 1,832.9 (155.3) (8.5) (%) Adjusted EBITDA margin 24.0 32.6 30.2 33.7 (*) Earnings before interest, income tax and social contribution. (**) Adjusted EBITDA is net income before: (i) depreciation and amortization; (ii) income tax and social contribution; (iii) financial result; and (iv) other operating revenues/expenses, net. In 2Q14, net operating revenue reached R$ 2.8 billion; a 1.5% decrease compared to the same period of 2013. Costs and expenses, including construction costs, totaled R$ 2.3 billion, up 11.2% on the R$ 2.1 billion recorded in 2Q13. EBIT, in the amount of R$ 439.1 million, dropped 38.6% from R$ 714.7 million in 2Q13. Adjusted EBITDA, in the amount of R$ 661.7 million, dropped 27.4% from R$ 911.4 million in 2Q13 (R$ 1,677.6 million in the last 6 months and R$ 3,851.3 million in the last 12 months). The adjusted EBITDA margin was 24.0% in 2Q14, versus the 32.6% in 2Q13 (30.2% in the last 6 months and 33.7% in the last 12 months). Excluding construction revenues and construction costs, the adjusted EBITDA margin was 31.2% in 2Q14 (42.0% in 2Q13, 38.1% in the last 6 months and 42.6% in the last 12 months). Net income totaled R$ 302.4 million, 16.4% lower than the R$ 361.7 million recorded in 2Q13. 2. Gross operating revenue Gross operating revenue from water and sewage totaled R$ 2.2 billion, a drop of R$ 83.4 million or 3.6%, when compared to the R$ 2.3 billion recorded in 2Q13. The main factors that led to this variation were: · Decrease of 1.8% in the Company’s total billed volume (2.8% in water and 0.6% in sewage); and Page 14 of 78 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR - Quarterly Information Form – June 30, 2014 – CIA SANEAMENTO BÁSICO ESTADO SÃO PAULO Comments on the Company’s Performance Version: 1 · Payment of bonus, within the scope of the Corporate Program for Water Loss Reduction, with an R$ 88.1 million impact. The decreases mentioned above were partially offset by the 3.1% tariff adjustment since December 2013. 3. Construction revenue Construction revenue increased R$ 21.8 million or 3.3%, when compared to 2Q13. The variation was mainly due to higher investments in 2Q14. 4. Billed volume The following tables show the water and sewage billed volume, quarter-on-quarter, and semester-on-semester, per customer category and region. WATER AND SEWAGE BILLED VOLUME (1) PER CUSTOMER CATEGORY - million m 3 Water Sewage Water + Sewage Category 2Q14 2Q13 % 2Q14 2Q13 % 2Q14 2Q13 % Residential 382.0 383.6 (0.4) 319.2 318.7 0.2 701.2 702.3 (0.2) Commercial 42.7 43.7 (2.3) 40.3 40.8 (1.2) 83.0 84.5 (1.8) Industrial 9.9 9.7 2.1 10.9 11.7 (6.8) 20.8 21.4 (2.8) Public 13.3 14.1 (5.7) 10.3 10.9 (5.5) 23.6 25.0 (5.6) Total retail Wholesale 63.1 74.4 (15.2) 6.6 7.5 (12.0) 69.7 81.9 (14.9) Total 1H14 1H13 % 1H14 1H13 % 1H14 1H13 % Residential 792.6 772.6 2.6 659.5 639.9 3.1 1,452.1 1,412.5 2.8 Commercial 87.7 86.8 1.0 82.3 80.7 2.0 170.0 167.5 1.5 Industrial 20.1 19.3 4.1 22.0 22.2 (0.9) 42.1 41.5 1.4 Public 27.1 26.9 0.7 20.9 21.1 (0.9) 48.0 48.0 - Total retail Wholesale 138.5 149.0 (7.0) 13.1 14.8 (11.5) 151.6 163.8 (7.4) Total WATER AND SEWAGE BILLED VOLUME (1) PER REGION - million m 3 Water Sewage Water + Sewage Region 2Q14 2Q13 % 2Q14 2Q13 % 2Q14 2Q13 % Metropolitan 292.8 298.8 (2.0) 251.2 255.1 (1.5) 544.0 553.9 (1.8) Regional 155.1 152.3 1.8 129.5 127.0 2.0 284.6 279.3 1.9 Total retail Wholesale 63.1 74.4 (15.2) 6.6 7.5 (12.0) 69.7 81.9 (14.9) Total 1H14 1H13 % 1H14 1H13 % 1H14 1H13 % Metropolitan 601.9 595.6 1.1 514.1 507.4 1.3 1,116.0 1,103.0 1.2 Regional 325.6 310.0 5.0 270.6 256.5 5.5 596.2 566.5 5.2 Total retail Wholesale 138.5 149.0 (7.0) 13.1 14.8 (11.5) 151.6 163.8 (7.4) Total (1) Unaudited (2) Including coastal and interior region Page 15 of 78 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR - Quarterly Information Form – June 30, 2014 – CIA SANEAMENTO BÁSICO ESTADO SÃO PAULO Comments on the Company’s Performance Version: 1 5. Costs, administrative and selling expenses In 2Q14, costs, administrative and selling expenses, grew 11.2% (R$ 233.5 million). Excluding construction costs, total costs and expenses grew 14.8%. As a percentage of net revenue, cost and expenses was 84.1% in 2Q14 from 74.4% in 2Q13. R$ million 2Q14 2Q13 Chg. (R$) % 1H14 1H13 Chg. (R$) % Payroll and benefits 551.4 492.0 59.4 12.1 1,048.1 953.8 94.3 9.9 Supplies 46.9 49.4 (2.5) (5.1) 94.1 93.7 0.4 0.4 Treatment supplies 64.6 55.2 9.4 17.0 134.3 120.0 14.3 11.9 Services 351.6 295.1 56.5 19.1 666.2 523.9 142.3 27.2 Electric power 144.5 133.0 11.5 8.6 284.5 277.8 6.7 2.4 General expenses 190.0 186.3 3.7 2.0 342.7 401.8 (59.1) (14.7) Tax expenses 17.6 11.8 5.8 49.2 37.3 51.8 (14.5) (28.0) Sub-total Depreciation and amortziation 222.6 196.7 25.9 13.2 482.9 391.9 91.0 23.2 Credit write-offs 61.6 18.8 42.8 227.7 76.3 56.2 20.1 35.8 Sub-total Costs and expenses Construction costs 664.2 643.2 21.0 3.3 1,184.7 1,129.2 55.5 4.9 Costs, adm., selling and construction expenses % of net revenue 84.1 74.4 78.5 73.5 5.1. Payroll and benefits In 2Q14 payroll and benefits grew R$ 59.4 million or 12.1%, from R$ 492.0 million to R$ 551.4 million, due to the following: · R$ 17.9 million increase in provisions, from the higher number of employees who are entitled to request retirement (TAC), in addition to the wage increase in the period; · R$ 14.0 million increase due to the 8.0% increase in wages since May 2013 and the average wage increase of 6.80% since May 2014, in addition to the changes from the career and wage plan carried out by the Company; · R$ 8.0 million upturn in the provision for the Pension Plan, arising from changes in actuarial assumptions; · R$ 4.4 million increase in expenses related to the Profit Sharing Program, chiefly due to lower reversal of provision occurred in 2Q14, due to higher compliance with the targets estimated for the period, combined with adjustments made in the period; and · R$ 4.3 million increase in overtime pay, mainly due to wage adjustment in the period, and the higher number of hours exercised. 5.2. Supplies In 2Q14, expenses with supplies decreased R$ 2.5 million or 5.1%, when compared to the same period of the previous year, from R$ 49.4 million to R$ 46.9 million, mostly due to: · R$ 1.2 million decrease, basically due to space that has been adapted to develop Sabesp Information Integrated System (SiiS), in 2Q13; and · Lower use of materials in preventive and corrective maintenance and in several water and sewage systems, thus, resulting in a reduction of R$ 0.8 million. Page 16 of 78 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR - Quarterly Information Form – June 30, 2014 – CIA SANEAMENTO BÁSICO ESTADO SÃO PAULO Comments on the Company’s Performance Version: 1 5.3. Treatment supplies Treatment supplies expenses in 2Q14 were R$ 9.4 million or 17.0% higher than in 2Q13, from R$ 55.2 million to R$ 64.6 million. The main factors for this variation were: · Increase in the consumption of activated carbon, in the amount of R$ 4.3 million, essentially in the Guarapiranga and Taiaçupeba Water Treatment Stations due to the proliferation of algae; · Use of chemical products since the second half of 2013, for the recovery of springs (mainly at the Guarapiranga System), in the amount of R$ 2.2 million; · Increase of R$ 1.5 million in the consumption of aluminum sulfate; and · Application of calcium nitrate since January 2014 to control smell in several Sewage Treatment Stations, in the amount of R$ 0.9 million. 5.4. Services Services, in the amount of R$ 351.6 million, grew R$ 56.5 million or 19.1%, in comparison to the R$ 295.1 million in 2Q13. The main factors were: · Advertising campaigns, in the amount of R$ 28.1 million, mainly due to the intensification of the rational use of water campaign; · Higher estimate of services expenses, in the amount of R$ 7.0 million, basically due to higher volume of advertising services in the period; · Expenses with risk contracts for credit recovery, in the amount of R$ 6.3 million; and · Hiring of services, in the amount of R$ 6.2 million, due to the beginning of operations in Diadema, in the amount of R$ 4.6 million. 5.5. Electric power This item totaled R$ 144.5 million, an increase of R$ 11.5 million or 8.6% in comparison to the R$ 133.0 million in 2Q13, mainly due to the average increase of 14.0% in free market tariffs and of 6.2% in regulated market. 5.6. General expenses General expenses grew R$ 3.7 million or 2.0%, totaling R$ 190.0 million, versus the R$ 186.3 million recorded in 2Q13, due to the following: · Increase in the provision for lawsuits in the amount of R$ 14.6 million, mainly related to civil (R$ 8.0 million) and labor (R$ 5.3 million) contingencies; and · Decrease of R$ 10.5 million in provision related to the transfer to the Municipal Fund for Environmental Sanitation and Infrastructure , as a result of the decrease in revenues in the municipality of São Paulo. Page 17 of 78 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR - Quarterly Information Form – June 30, 2014 – CIA SANEAMENTO BÁSICO ESTADO SÃO PAULO Comments on the Company’s Performance Version: 1 5.7. Tax expenses In 2Q14, there was an increase of R$ 5.8 million or 49.2%, due to increased tax expenses in 2Q14. 5.8. Depreciation and amortization Depreciation and amortization increased R$ 25.9 million or 13.2%, from the R$ 196.7 million recorded in 2Q13, totaling R$ 222.6 million, due to the beginning of operations of intangible assets, in the amount of R$ 2.0 billion. 5.9. Credit write-offs Credit write-offs grew R$ 42.8 million, to R$ 61.6 million in 2Q14, chiefly due to the higher provision of losses with allowance for doubtful accounts. 6. Other operating revenues and expenses, net 6.1. Other operating revenues, net Recorded an R$ 8.1 million increase, mainly due to fine applied to suppliers and third parties. 6.2. Other operating expenses R$ 4.3 million increase in other operating expenses due to: · Provision for the write-off of hydrometers in the amount of R$ 5.6 million; and · Losses regarding contractual payments related to the agreement with the municipality of Diadema , in the amount of R$ 2.0 million. The increases mentioned above were partially offset by the R$ 3.4 million drop in the write-off of studies and projects. 7. Net financial R$ million 2Q14 2Q13 Chg. % Financial expenses, net of revenues (74.4) (11.5) (62.9) 547.0 Net monetary and exchange variation 52.8 (195.8) 248.6 (127.0) Net financial Page 18 of 78 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR - Quarterly Information Form – June 30, 2014 – CIA SANEAMENTO BÁSICO ESTADO SÃO PAULO Comments on the Company’s Performance Version: 1 7.1. Financial revenues and expenses R$ million 2Q14 2Q13 Chg. % Financial expenses Interest and charges on international loans and financing (23.1) (22.1) (1.0) 4.5 Interest and charges on domestic loans and financing (79.9) (64.9) (15.0) 23.1 Other financial expenses (45.3) (5.6) (39.7) 708.9 Total financial expenses Financial revenues 73.9 81.1 (7.2) (8.9) Financial expenses net of revenues 7.1.1. Financial expenses Financial expenses grew R$ 55.7 million or 60.2%. The main reasons were: · R$ 39.7 million increase in other financial expenses, chiefly due to the favorable results of lawsuits in 2Q13, reducing interest expenses in that period, representing a variation of R$ 37.8 million; and · R$ 15.0 million increase in interest and charges on domestic loans and financing, due to the higher increase in the Interbank Deposit Certificate (CDI) in 2Q14 (10.8%), versus 2Q13 (7.7%). 7.1.2. Financial revenues Financial revenues from interests dropped R$ 7.2 million or 8.9%, due to lower number of instalment agreements held in 2Q14. 7.2. Monetary and exchange rate variation on assets and liabilities R$ million 2Q14 2Q13 Chg. % Exchange rate variation on loans and financing 84.2 (201.7) 285.9 (141.7) Monetary variation on loans and financing (28.9) (16.4) (12.5) 76.2 Other monetary variations (13.1) 2.1 (15.2) (723.8) Monetary/exchange rate variation on liabilities Monetary/exchange rate variation on assets 10.6 20.1 (9.5) (47.3) Monetary/exchange rate variation, net 7.2.1. Monetary/exchange rate variation on liabilities The effect on the monetary/currency exchange variation on liabilities in 2Q14 was R$ 258.1 million, lower than in 2Q13, especially due to: · Revenue of exchange rate variation in the amount of R$ 84.2 million in 2Q14, mainly deriving from the depreciation of the US Dollar and Japanese Yen versus Brazilian Real (2.7% and 1.0%, respectively), versus an expense of exchange rate variation of R$ 201.7 million in 2Q13, deriving from the appreciation of both currencies (10.0% and 4.3%, respectively); Page 19 of 78 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR - Quarterly Information Form – June 30, 2014 – CIA SANEAMENTO BÁSICO ESTADO SÃO PAULO Comments on the Company’s Performance Version: 1 · R$ 12.5 million increase in monetary variation expenses over domestic loans and financing, mainly due to the higher variation of the IPCA rate in 2Q14 (2.06%), versus a 1.4% variation recorded in 2Q13. This increase is also a result of the higher amount of debt indexed to the IPCA rate, due to the 18 th debenture issuance, in December 2013; and · R$ 15.2 million increase in other monetary variation due to the greater need of provision for lawsuits, in the amount of R$12.6 million. 8. Income tax and social contribution Income tax and social contribution expenses decreased by R$ 26.9 million, due to the drop in taxable income in the period. 9. Indicators 9.1. Operating Non-revenue water loss (IPF) and micro-measured water loss (IPM) continued to decline, reaching 23.8% and 30.8%, respectively, in 2Q14. This reduction was expected as a result of investments in the
